Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Objections and Rejections
1.	Claims 1-6 and 11-13 are pending.  Claims 7-9 are cancelled.  Claims 1-3 and 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed October 8, 2020.  Accordingly, claims 4-6 and 10-11 are examined on merits in this Office action.  
2. 	Objections to claims 4 made in the Office action  mailed  October 8, 2020 is withdrawn upon further consideration. However, Applicant’s claim amendments filed in the papers of January 8, 2021 has necessitated new objection.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claims 4-6 and 10-11 under 35 U.S.C. 112(b), as being indefinite is withdrawn upon further consideration.
5.	 Rejection of claims 4-6 and 10-11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn upon further consideration.
6.	Rejection of claim(s) 4-6 and 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Dale Rock et al. (US Patent Publication NO. 2005/0193443 A1; Published September 1, 2005) is withdrawn in light of Applicant’s response, claim amendments, declaration filed in the papers of January 8, 2021, and upon further consideration.

8.	Rejection of claim(s) 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Keddie et al. (Plant Molecular Biology, 19:443-453, 1992) is withdrawn in light of Applicant’s response, claim amendments, declaration filed in the papers of January 8, 2021, and upon further consideration.
9.	Rejection of claim(s) 6 and 10 under 35 U.S.C. 102(a)(1)  as being as being anticipated by Kim et al. (Mol. Cells, 16:393-399, 1996) is withdrawn in light of Applicant’s response, claim amendments, declaration filed in the papers of January 8, 2021, and upon further consideration.
10.	Rejection of claim(s) 6 and 10 under 35 U.S.C. 102(a)(1)  as being as being anticipated by Wu et al. (US Patent Publication NO. 20060135758; Published June 22, 2006) is withdrawn in light of Applicant’s response, claim amendments, declaration filed in the papers of January 8, 2021, and upon further consideration.
Claim Objections

11.	Claim 4 is objected to because of the following informalities: 
	Claim 4 is objected for not reciting full-form of the recitation “Aip2”. It is suggested to recite the full-form of Aip2 within parenthesis.
	Appropriate action is required.
Claim Rejections - 35 USC § 112 
12.	Claims 4-6 and 10-11 remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
	Applicant traverses the rejection in the papers filed January 8, 2021.
	Applicant primarily argues that since ABA-regulated genes are part of a regulon, thus one skilled in the art would understand that all the genes are regulated in a similar manner.  Applicant further argues that since Aip2 acts to degrade ABF transcription factor, it would be known in the art that all ABA-regulated genes would be affected by removing ABF transcription factor (response, pages 5-6).	
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s arguments, the breadth of claims 4 encompasses sequences encoding Aip2 proteins from diverse source whose expression is decreased along with decrease in any ABA-regulated gene expression which results increase in protein content in a plant and/or seed derived thereof.
	Furthermore, breadth of amended claims 4 and 6 also encompasses unknown and undescribed ABA-regulated gene(s), whose decreased expression results in a function of increased protein content in a plant and/or seed derived thereof.
Furthermore, breadth of amended claims 4 and 6 also encompasses unknown and undescribed polynucleotides, proteins, and structures other than polynucleotides and proteins which are capable of causing decrease or suppression of Aip2 proteins (derived 
It is thus maintained that the breadth of claims encompasses a very large genus having unknown and undescribed structures.
As indicated in last Office action, the instant specification however, only describes decreasing or inhibiting expression of SEQ ID NO: 1 encoding SEQ ID NO: 2 which results in increased total seed protein content.  See in particular, pages 10-14; Example 4, Tables 1-2.
As discussed in previous Office action through the teachings of Doerks et al., Smith et al., or Bork et al., the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  
It is thus maintained the specification does not describe structure for representative members of Applicant’s broadly claimed genus.
The specification fails to describe representative structures of a genus comprising sequences encoding Aip2 protein(s) derived from diverse sources to obtain the function of increase in protein content in a plant or seed derived thereof upon suppressing or decreasing the expression of said diverse Aip2 proteins.
The specification fails to describe representative structures of a genus that are capable of causing decrease or suppression of Aip2 protein(s) derived from diverse sources to obtain the function of increase in protein content in a plant or seed derived thereof.

The specification also fails to describe representative structures of a genus comprising ABA-regulated genes from diverse sources whose decreased expression in combination with decreased or suppressed expression of Aip2 proteins, including SEQ ID NO: 2 results in the function of increase in protein content in a plant or seed derived thereof.
The only species described in the specification is SEQ ID NOs: 1 and 2.
	It is therefore maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 1 and 2 are insufficient to describe the claimed genus. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Applicant fails to describe a representative number of species of Applicant’s broadly claimed genus as discussed above.  Applicant only describe SEQ ID NO: 1 and its encoded protein of SEQ ID NO: 2.   Furthermore, Applicant fails to describe structural features common to members of Applicant’s broadly claimed genus as discussed above.  Hence, Applicant fails to meet either prong of the two-prong test set forth by Eli Lilly.  
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in 
Therefore, it is maintained that given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
	Accordingly it is maintained, that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
In view of above, the requirement for written description has not been met.
13.	Claims 4-6 and 10-11 remain rejected under first paragraph of 35 U.S.C. 112(a), because the specification, while being enabling for a transgenic soybean plant and transgenic soybean seed derived thereof, comprising decreasing or suppressing the expression of a nucleic acid sequence (SEQ ID NO: 1) encoding E3-ring Ubiquitin protein ligase (Aip2) as set forth in SEQ ID NO: 2 using a seed specific promoter (e.g. oleosin) to increase total seed protein content using antisense and/or RNAi sequences specifically designed to target endogenous soybean nucleic acid sequence encoding said SEQ ID NO: 2, does not reasonably provide enablement for (a) decreasing or suppressing of any nucleic acid sequence encoding any Aip2 protein in any plant; (b) any polynucleotide (other than antisense and/or RNAi sequences specifically designed to target endogenous soybean nucleic acid sequence encoding said SEQ ID NO: 2) capable of suppressing the expression of SEQ ID NO: 1 encoding SEQ ID NO:2 causing decreased ABA-regulated gene expression, a vector or 
	Applicant traverses the rejection in the papers filed January 8, 2021.
	Applicant primarily argues that since ABA-regulated genes are part of a regulon, thus one skilled in the art would understand that all the genes are regulated in a similar manner.  Applicant further argues that since Aip2 acts to degrade ABF transcription factor, it would be known in the art that all ABA-regulated genes would be affected by removing ABF transcription factor (response, pages 5-6). It is noted that Applicant provides same arguments as for written description.  Applicant has not addressed this rejection separately.
Contrary to Applicant’s arguments, it is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or 
It is noted that the breadth of amended claims 4 encompasses sequences encoding Aip2 proteins from diverse source whose expression is decreased along with decrease in any ABA-regulated gene expression results increase in protein content in a plant and/or seed derived thereof.
	Furthermore, breadth of amended claims 4 and 6 also encompasses unknown and undescribed ABA-regulated gene(s), whose decreased expression results  in a function of increased protein content in a plant and/or seed derived thereof.
Furthermore, breadth of amended claims 4 and 6 also encompasses polynucleotides, proteins, and structures other than polynucleotides and proteins which are capable of causing decrease or suppression of Aip2 proteins (derived from diverse sources) or soybean Aip2 as set forth in SEQ ID NO: 2 (encoded by SEQ ID NO: 1) to increase protein content in a plant or a seed derived thereof.
The instant specification however, only provides guidance on suppressing expression of SEQ ID NO: 1 encoding SEQ ID NO: 2 resulting in increase in total seed protein content in soybean seeds using transgenic expression of inhibitory RNAi molecule directed towards SEQ ID NO: 1 encoding SEQ ID NO: 2.  See in particular, pages 10-14; Example 4, Tables 1-2.
It is maintained that the state of art related with ABA-regulated gene expression produces unpredictable results as discussed through the teachings of Li et al. (2015); Liu et al., Sun et al., and/or Liu et al. (2009).

In the absence of guidance provided in the specification, it would require undue experimentation to obtain plants or seeds derived thereof  comprising decreasing or suppressing expression of any Aip2 protein accompanied with decrease in any ABA- regulated gene expression.
It is further maintained that the instantly claimed invention encompasses using sense, antisense, RNAi, micro RNA, CRISPR/Cas9 etc based gene suppression methods to create plants or seeds derived thereof.
The instant specification however, only provides guidance on suppressing expression of SEQ ID NO: 1 encoding SEQ ID NO: 2 resulting in increase in total seed protein content in soybean seeds using transgenic expression of inhibitory RNAi molecule directed towards SEQ ID NO: 1 encoding SEQ ID NO: 2.  See in particular, pages 10-14; Example 4, Tables 1-2.
It is thus maintained that using DNA sequences to reduce expression of the endogenous corresponding gene through the mechanism of sense suppression produces unpredictable results.  See for example, Gutterson (HortScience 30:964-966,1995) who teaches that the chrysanthemum and petunia chalcone synthase (CHS) genes are 70% identical to each other, and that transforming petunia plants with the chrysanthemum CHS gene did not co-suppress the endogenous petunia CHS gene (page 965, left column, second paragraph).  Gutterson reports similar data using another petunia gene in the anthocyanin pathway.  Also see Bruening (Proc. Natl. Acad. Sci., 95:13349-13351, 1998) 
It is further maintained that antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
The state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism. Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA (miRNA) was changed by two base-pairs.  The altered base-pairs caused the complementary micro-RNA not to bind to the target sequence, which subsequently led to an increased expression of the target sequence's encoded protein (page 1769, right column, 2nd full paragraph). Also see Nunes et al. (Planta 224:125-132; 2006) who teach that transforming plants with a RNAi construct comprising a nucleic acid encoding a Glycine max myo-
Furthermore, using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
It is thus maintained Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to endogenous (wild-type) ABA-regulated gene sequences or sequences comprising instant SEQ ID NO: 1 or sequences encoding SEQ ID NO: 2 to eliminate their expression in diverse plant sources as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of ABA-regulated endogenous gene sequences from diverse plant sources, including the one which encodes SEQ ID NO: 2 that would produce a useful trait (e.g. increase total protein content) as encompassed by the breadth of the claims.
It is thus maintained that in the absence of guidance, undue trial and error experimentation would have been required by one skilled in the art at the time the claimed 
	The claims also encompass down-regulating expression ABA-regulated endogenous gene sequences from diverse plant sources, including the one which encodes SEQ ID NO: 2 by T-DNA insertion mutagenesis.  State of the art related with T-DNA mutagenesis is itself a highly unpredictable technique.  For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the seedling stage.  See in particular, page 353, 2nd paragraph of right column.  In the absence of adequate guidance, it would require undue experimentation to practice the claimed invention for the full scope of down-regulating expression of ABA-regulated endogenous gene sequences from diverse plant sources, including the one which encodes SEQ ID NO: 2 as encompassed by the breadth and the scope of the claims.

It is maintained that the state of art related with CRISPR/Cas9 (Paul et al., Plant Cell Reports; 35:1417-1427; 2016) clearly suggests that the efficiency of Cas9 editing among plants depends on plant species, genomic loci targeted, expression levels of gRNA and Cas9, among other factors.  The reference further teaches that Cas9:gRNA complexes routinely result off-target binding and cleavages which can result in unwanted mutations and chromosomal abnormalities.  See in particular, last four lines of last paragraph of left column on page 1418.
It is thus maintained that in the absence of adequate guidance, it would require undue experimentation, to design CRISPR/Cas9 system specifically targeting ABA-regulated endogenous gene sequences from diverse plant sources, including the one which encodes SEQ ID NO: 2  to eliminate or reduce their expepression in any plant species as encompassed by the breadth and scope of the claims.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of any ABA-regulated endogenous gene sequences from diverse plant sources, including the one which encodes SEQ ID NO: 2 as encompassed by the breadth and the scope of the claims.
Additionally, claims encompass increasing protein content in a plant by creating plants that does not comprise transforming said plant with an expression cassette 
The specification, however, fails to provide guidance on increasing total protein content in a soybean plant seed in any manner other than transforming a soybean plant with an expression cassette comprising inhibitory sequences (antisense, RNAi ) directed towards inhibiting or eliminating expression or activity of SEQ ID NO: 1 encoding SEQ ID NO: 2.
It is thus maintained that the specification does not provide guidance on co-factors, or regulators of SEQ ID NOs: 2, for example that makes the endogenous genes encoding ABA-regulated gene, such as SEQ ID NO: 2 to  down-regulate expression of SEQ ID NO: 2 to produce a plant seed with increased protein content.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the inhibition of endogenous SEQ ID NO: 1 nucleic acids, and thereby decrease/eliminate the activity of endogenous protein(s) like the one defined in SEQ ID NO: 2.
In the absence of guidance, undue experimentation would have been required to increase protein content in a plant by decreasing expression of endogenous SEQ ID NO: 2 polypeptide that does not involve plant transformation with appropriate DNA construct comprising RNAi inhibitory construct directed towards SEQ ID NO: 1 which encodes SEQ ID NO: 2, as encompassed by the breadth of the claims.
It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would 
Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 102
14.	Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Genes and Development, 19:1532-1543; Published 2005).  Applicant’s claim amendments filed in the papers of January 8, 2021 has necessitated this rejection.
	Zhang et al. teach a transgenic plant whose Aip2 expression is reduced and/or suppressed.  The reference further disclose that aip2-null mutant (with reduced or suppressed Aip2 protein activity) exhibited increase in protein content with altered ABA regulated gene expression.  See in particular, abstract; figures 1-7; results and discussion; materials and methods; pages 1532-1541.
The property of decreased ABA-regulated gene expression would also be inherent to the transgenic plant exhibiting reduced or suppressed Aip2 protein activity.
It may also be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01.
Accordingly, Zhang et al. anticipated the claimed invention.
(s) 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genbank (NCBI, Sequence Accession NO. XM_003550182; Published November 8, 2011).  Applicant’s claim amendments filed in the papers of January 8, 2021 has necessitated this rejection.
	Genbank disclose a polynucleotide molecule isolated from soybean plant, and  comprising a nucleotide sequence having 100% identity to instant SEQ ID NO: 1 and encoding AIP2 protein having 100% identity to instant SEQ ID NO: 2.  The reference further teaches that said polynucleotide molecule is cloned into a vector.
Although Genbank does not explicitly disclose that polynucleotide molecule disclosed in the reference has a property of increasing protein content in a plant upon suppressing its expression in a transgenic plant, such a property would be inherent to Genbank nucleotide sequence, unless Applicant provides evidence to the contrary.
The sequence homology results are as follows:

  Query Match             100.0%;  Score 1637;  DB 54;  Length 313;
  Best Local Similarity   100.0%;  
  Matches  313;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESEDLVKQELEELQKQLGKKLKFEASISSLKSLLQRTYPSASPALRKSFYLVICRVATV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESEDLVKQELEELQKQLGKKLKFEASISSLKSLLQRTYPSASPALRKSFYLVICRVATV 60

Qy         61 LKTRYTAPGFWNAGLGLFEQAHLLVSEPSEKEKLKACIAQAREHLHLEDNPSQALQPSDN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LKTRYTAPGFWNAGLGLFEQAHLLVSEPSEKEKLKACIAQAREHLHLEDNPSQALQPSDN 120

Qy        121 QANRGYLFEGHLTVDPEPPQPQWLVQSNLLTTAATLFAAESSQAPAANETTQEDAANMLQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QANRGYLFEGHLTVDPEPPQPQWLVQSNLLTTAATLFAAESSQAPAANETTQEDAANMLQ 180

Qy        181 DLLNRLEEVVPLMVDGGPVAPKAPPASKEVVANLPVITLTEEILANLGKDAECAICRENL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DLLNRLEEVVPLMVDGGPVAPKAPPASKEVVANLPVITLTEEILANLGKDAECAICRENL 240

Qy        241 VLNDKMQELPCKHTFHPPCLKPWLDEHNSCPICRHELQTDDHAYESWKEREKEAEEERKG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VLNDKMQELPCKHTFHPPCLKPWLDEHNSCPICRHELQTDDHAYESWKEREKEAEEERKG 300

Qy        301 AENAIRGGEYMYV 313
              |||||||||||||
Db        301 AENAIRGGEYMYV 313


It may also be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01.
Accordingly, Genbank anticipated the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim Zhang et al. (Genes and Development, 19:1532-1543; Published 2005) and Genbank (NCBI, Sequence Accession NO. XM_003550182; Published November 8, 2011) above, and further in view of  Wang et al. (Plant Cell Rep. 27:1177-1184, Published 2008). Applicant’s claim amendments filed in the papers of January 8, 2021 has necessitated this rejection.
	Zhang et al. teach a transgenic plant whose Aip2 expression is reduced and/or suppressed.  The reference further teach that aip2-null mutant (with reduced or suppressed Aip2 protein activity) exhibited increase in protein content with altered ABA regulated gene expression.  See in particular, abstract; figures 1-7; results and discussion; materials and methods; pages 1532-1541.
	Genbank teach a polynucleotide molecule isolated from soybean plant, and  comprising a nucleotide sequence having 100% identity to instant SEQ ID NO: 1 and encoding AIP2 protein having 100% identity to instant SEQ ID NO: 2.  The reference further teaches that said polynucleotide molecule is cloned into a vector.

	 Wang et al. teach a method of suppressing expression of a gene sequence of interest in transgenic soybean plant and seeds derived thereof using gene silencing of functional gene by  RNAi based gene suppression technique.  See in particular, abstract; materials and methods; results and discussion; pages 1177-1183; Figures 1-5; Tables 1-3.
	It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention, to have used any know gene expression silencing technique, including RNAi based gene suppression method taught by Wang et al., to down-regulate and/or reduce activity of any protein, including AIP2 protein of Zhang et al., or Genbank in any economically important crop, including soybean to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  Obviously, increasing protein content as taught by Zhang et al. would also have been one of the motivation to arrive at the claimed invention.

Conclusion
17.  	Claims 4-6 and 10-11 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/            Primary Examiner, Art Unit 1663